Loan No. 69-0080865

THIS DEED OF TRUST AND SECURITY AGREEMENT SECURES FUTURE ADVANCES AND FUTURE
OBLIGATIONS AND
IS TO BE GOVERNED BY SECTION 443.055 REVISED STATUTES OF MISSOURI.
$23,500,000.00 IS THE TOTAL
PRINCIPAL AMOUNT OF ALL OBLIGATIONS WHICH ARE SECURED HEREBY.

NNN VF 7777 BONHOMME AVENUE, LLC
(Grantor)

to

STEVEN M. LEIGH
(Trustee)

for the benefit of
GENERAL ELECTRIC CAPITAL CORPORATION
(Beneficiary)
___________________________________________________________

DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING
___________________________________________________________

Dated as of October 25, 2007

Property Location: St. Louis, St. Louis County, Missouri

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Attention: Charles T. Marshall, Esq.

1

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

This Deed of Trust, Security Agreement and Fixture Filing (this “Deed of Trust”)
is executed as of October 25, 2007, by NNN VF 7777 BONHOMME AVENUE, LLC, a
Delaware limited liability company (“Grantor”), whose address for notice
hereunder is c/o Triple Net Properties, LLC, 1551 N. Tustin, Suite 200, Santa
Ana, California 92705, to STEVEN M. LEIGH, Trustee (“Trustee”), whose address is
c/o Martin Leigh Laws & Fritzlen, PC, 1044 Main, Suite 900, Kansas City, MO
64105, for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Beneficiary”), whose address for notice is 16479 Dallas Parkway,
Suite 500, Two Bent Tree Tower, Addison, Texas 75001-2512.

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“Indebtedness”: The sum of all (1) principal, interest and other amounts due
under or secured by the Loan Documents, (2) principal, interest, and other
amounts which may hereafter be loaned by Beneficiary, its successors or assigns,
to or for the benefit of the owner of the Mortgaged Property, when evidenced by
a promissory note or other instrument which, by its terms, is secured hereby,
and (3) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary under documents which recite that
they are intended to be secured by this Deed of Trust.

“Loan Documents”: The (1) Loan Agreement of even date between Grantor and
Beneficiary (the “Loan Agreement”), (2) Promissory Note of even date, executed
by Grantor, payable to the order of Beneficiary, in the stated principal amount
of $23,500,000.00 (the “Note”), which matures on October 31, 2010, but the
maturity thereof may be extended to October 31, 2011, as provided in the Loan
Agreement, (3) this Deed of Trust, (4) all other documents now or hereafter
executed by Grantor, or any other person or entity to evidence or secure the
payment of the Indebtedness or the performance of the Obligations, and (5) all
modifications, restatements, extensions, renewals and replacements of the
foregoing; provided however, in no event shall the term “Loan Documents” include
that certain Hazardous Materials Indemnity Agreement dated the date hereof in
favor of Beneficiary.

“Mortgaged Property”: all estate, right, title, interest, claim and demand
whatsoever which Grantor now has or hereafter acquires, either in law or in
equity, in possession or expectancy, of, in and to (a) the real property
described in Exhibit A attached hereto and made a part hereof (the “Land”),
(b) all buildings, structures and other improvements, now or at any time
situated, placed or constructed upon the Land (the “Improvements”), (c) all
materials, supplies, appliances, equipment (as such term is defined in the UCC),
apparatus and other items of personal property now owned or hereafter attached
to, installed in or used in connection with any of the Improvements or the Land,
and water, gas, electrical, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements (the “Fixtures”), (d) all goods,
inventory, accounts, general intangibles, software, investment property,
instruments, letters of credit, letter-of-credit rights, deposit accounts,
documents, chattel paper and supporting obligations, as each such term is
presently or hereafter defined in the UCC, and all other personal property of
any kind or character, now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Land and Improvements
or which may be used in or relating to the planning, development, financing or
operation of the Mortgaged Property, including, without limitation, furniture,
furnishings, equipment, machinery, money, insurance proceeds, accounts, contract
rights, software, trademarks, goodwill, promissory notes, electronic and
tangible chattel paper, payment intangibles, documents, trade names, licenses
and/or franchise agreements, rights of Grantor under leases of Fixtures or other
personal property or equipment, inventory, all refundable, returnable or
reimbursable fees, deposits or other funds or evidences of credit or
indebtedness deposited by or on behalf of Grantor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable or reimbursable tap fees, utility deposits, commitment fees and
development costs, and commercial tort claims arising from the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the “Personalty”), (e) all reserves,
escrows or impounds required under the Loan Agreement and all deposit accounts
(including accounts holding security deposits) maintained by Grantor with
respect to the Mortgaged Property, (f) all plans, specifications, shop drawings
and other technical descriptions prepared for construction, repair or alteration
of the Improvements, and all amendments and modifications thereof (the “Plans”),
(g) all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(h) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, lease cancellation payments and other benefits paid or
payable by parties to the Leases other than Grantor for using, leasing,
licensing, possessing, operating from, residing in, selling, terminating the
occupancy of or otherwise enjoying the Mortgaged Property (the “Rents”), (i) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, permits, licenses, certificates and entitlements
in any way relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property (the
“Property Agreements”), (j) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, and all right, title and interest, if any, of Grantor in and to any
streets, ways, alleys, strips or gores of land adjoining the Land or any part
thereof, (k) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof, (l) all right, title and interest of Grantor
under insurance policies (regardless of whether required by Beneficiary) as to
the Mortgaged Property, unearned premiums therefor and proceeds from such
policies covering any of the above property now or hereafter acquired by
Grantor, (m) all mineral, water, oil and gas rights relating to all or any part
of the Mortgaged Property, and (n) any awards, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty. As used in this Deed of Trust, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein, wherever located.

“Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Grantor or any other person or entity to Beneficiary,
Trustee or others as set forth in the Loan Documents.

“Permitted Encumbrances”: The outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of this Deed of Trust, together with the liens
and security interests in favor of Beneficiary created by the Loan Documents,
none of which, individually or in the aggregate, materially interferes with the
benefits of the security intended to be provided by this Deed of Trust,
materially and adversely affects the value of the Mortgaged Property, impairs
the use or operations of the Mortgaged Property or impairs Grantor’s ability to
pay its obligations in a timely manner.

“UCC”: The Uniform Commercial Code as enacted and in effect in the state where
the Land is located (and as it may from time to time be amended); provided that,
to the extent that the UCC is used to define any term herein or in any other
Loan Document and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern; provided further, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, any security interest herein granted
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

ARTICLE 2

GRANT

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Grantor GRANTS, BARGAINS,
SELLS, CONFIRMS, and CONVEYS, to Trustee the Mortgaged Property, subject,
however, to the Permitted Encumbrances, TO HAVE AND TO HOLD, IN TRUST, WITH
POWER OF SALE, and Grantor does hereby bind itself, its successors and assigns
to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Trustee.
THIS DEED OF TRUST SECURES FUTURE ADVANCES UNDER R.S.Mo. Section 443.055 UP TO
THE MAXIMUM AGGREGATE AMOUNT OF $23,500,000.00.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 3.1 Title to Mortgaged Property and Lien of This Instrument. Grantor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances, and has rights and the power to transfer each
item of the Mortgaged Property. This Deed of Trust creates valid, enforceable
first priority liens and security interests against the Mortgaged Property.
Where any of the Mortgaged Property is in the possession of a third party,
Grantor will join with Beneficiary in notifying the third party of Beneficiary’s
security interest and obtaining an acknowledgment from the third party that it
is holding such Mortgaged Property for the benefit of Beneficiary. Grantor will
cooperate with Beneficiary in obtaining control (for lien perfection purposes
under the UCC) with respect to any Mortgaged Property consisting of deposit
accounts, investment property, letter of credit rights or electronic chattel
paper.

Section 3.2 First Lien Status. Grantor shall preserve and protect the first lien
and security interest status of this Deed of Trust and the other Loan Documents.
If any lien or security interest other than the Permitted Encumbrances is
asserted against the Mortgaged Property, Grantor shall promptly, and at its
expense, (a) give Beneficiary a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Loan Agreement
(including the requirement of providing a bond or other security satisfactory to
Beneficiary).

Section 3.3 Payment and Performance. Grantor shall pay the Indebtedness when due
under the Loan Documents and shall perform the Obligations in full when they are
required to be performed.

Section 3.4 Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by Grantor subject to the liens and security
interests of this Deed of Trust and the other Loan Documents, and free and clear
of any other lien or security interest except such as may be first approved in
writing by Beneficiary. Grantor shall not incorporate into the Mortgaged
Property any item of personalty, fixtures or other property that is not owned by
Grantor free and clear of all liens or security interests except the liens and
security interests in favor of Beneficiary created by the Loan Documents.

Section 3.5 Maintenance of Rights of Way, Easements and Licenses. Grantor shall
maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements, and franchises necessary for the use of the
Mortgaged Property and will not, without the prior consent of Beneficiary,
consent to any public restriction (including any zoning ordinance) or private
restriction as to the use of the Mortgaged Property. Grantor shall comply with
all restrictive covenants affecting the Mortgaged Property, and all zoning
ordinances and other public or private restrictions as to the use of the
Mortgaged Property.

Section 3.6 Inspection. Grantor shall permit Trustee and Beneficiary, and their
agents, representatives and employees, upon reasonable prior notice to Grantor,
to inspect the Mortgaged Property and conduct such environmental and engineering
studies as Beneficiary may require, provided that such inspections and studies
shall not materially interfere with the use and operation of the Mortgaged
Property.

Section 3.7 Insurance. Pursuant to Mo. Rev. Stat. §427.120, Grantor acknowledges
receipt of the following notice: “Unless you [Grantor] provide evidence of the
insurance coverage required by your agreement with us [Beneficiary], we may
purchase insurance at your expense to protect our interests in your collateral.
This insurance may, but need not, protect your interests. The coverage that we
purchase may not pay any claim that you make or any claim that is made against
you in connection with the collateral. You may later cancel any insurance
purchased by us, but only after providing evidence that you have obtained
insurance as required by our agreement. If we purchase insurance for the
collateral, you will be responsible for the costs of that insurance, including
the insurance premium, interest and any other charges we may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to your total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance you may be able to obtain on
your own.

Section 3.8 Other Covenants. All of the covenants in the Loan Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the land. The covenants set forth in the Loan
Agreement include, among other provisions, except as expressly set forth in the
Loan Agreement: (a) the prohibition against the further sale, transfer or
encumbering of any of the Mortgaged Property , (b) the obligation to pay when
due all taxes on the Mortgaged Property or assessed against Beneficiary with
respect to the Loan, (c) the right of Beneficiary to inspect the Mortgaged
Property, (d) the obligation to keep the Mortgaged Property insured as
Beneficiary may require, (e) the obligation to comply with all legal
requirements (including environmental laws), maintain the Mortgaged Property in
good condition, and promptly repair any damage or casualty, and (f) except as
otherwise permitted under the Loan Agreement, the obligation of Grantor to
obtain Beneficiary’s consent prior to entering into, modifying or taking other
actions with respect to Leases.

Section 3.9 Condemnation Awards and Insurance Proceeds.

(a) Condemnation Awards. Grantor assigns all awards and compensation for any
condemnation or other taking, or any purchase in lieu thereof, to Beneficiary
and authorizes Beneficiary to collect and receive such awards and compensation
and to give proper receipts and acquittances therefor, subject to the terms of
the Loan Agreement.

(b) Insurance Proceeds. Grantor assigns to Beneficiary all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Grantor authorizes Beneficiary to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Beneficiary, instead of to Grantor and
Beneficiary jointly.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. If an Event of Default (as defined in the Loan Agreement)
exists, Beneficiary may, at Beneficiary’s election and by or through Trustee or
otherwise, exercise any or all of the following rights, remedies and recourses
to the fullest extent permitted by applicable law:

(a) Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. To the extent permitted by law without first
having a receiver appointed, enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto. If
Grantor remains in possession of the Mortgaged Property after an Event of
Default and without Beneficiary’s prior written consent, Beneficiary may invoke
any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Trustee in connection therewith in accordance with
the provisions of Section 4.7.

(d) Foreclosure and Sale. Sell or offer for sale the Mortgaged Property in such
portions, order and parcels as Beneficiary may determine, with or without having
first taken possession of same, to the highest bidder for cash at public
auction. Such sale shall be made in accordance with the laws of the state where
the Land is located relating to the sale of real estate or by Chapter 9 of the
UCC relating to the sale of collateral after default by a debtor (as such laws
now exist or may be hereafter amended or succeeded), or by any other present or
subsequent articles or enactments relating to same. With respect to any notices
required or permitted under the UCC, Grantor agrees that five (5) days’ prior
written notice shall be deemed commercially reasonable. At any such sale
(i) whether made under the power herein contained, the UCC, any other legal
requirement or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to be physically
present at or to have constructive possession of the Mortgaged Property (Grantor
shall deliver to Trustee any portion of the Mortgaged Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee), and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if Trustee had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by Trustee shall contain a general warranty of title, binding upon Grantor,
(iii) each recital contained in any instrument of conveyance made by Trustee
shall conclusively establish the truth and accuracy of the matters recited
therein, including, without limitation, nonpayment of the Indebtedness,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law, and appointment of any successor Trustee hereunder, (iv) any
prerequisites to the validity of such sale shall be conclusively presumed to
have been performed, (v) the receipt of Trustee or other party making the sale
shall be a sufficient discharge to the purchaser or purchasers for his or their
purchase money and no such purchaser or purchasers, or his or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof, and (vi) to the fullest extent
permitted by law, Grantor shall be completely and irrevocably divested of all of
its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Grantor, and
against all other persons claiming or to claim the property sold or any part
thereof, by, through or under Grantor. Beneficiary may be a purchaser at such
sale and if Beneficiary is the highest bidder, may credit the portion of the
purchase price that would be distributed to Beneficiary against the Indebtedness
in lieu of paying cash. In connection with any foreclosure sale: (A) Beneficiary
shall have no obligation to clean up, repair or otherwise prepare the Mortgaged
Property for sale; (B) Grantor waives any right it may have to require
Beneficiary to pursue any third party for any of the Indebtedness;
(C) Beneficiary may comply with any applicable state or federal law requirements
in connection with a disposition of the Mortgaged Property; (D) Beneficiary may
specifically disclaim any warranties of title or the like; (E) if Beneficiary
sells any of the Mortgaged Property on credit, Grantor will be credited only
with payments actually made by purchaser, received by Beneficiary and applied to
the indebtedness of the purchaser; and (F) Beneficiary may apply any noncash
proceeds of a disposition of the Mortgaged Property in any commercially
reasonable manner selected by Beneficiary. Compliance by Beneficiary with the
standards set forth in the foregoing sentence shall not be deemed to adversely
affect the commercial reasonableness of any sale of the Mortgaged Property or
portion thereof.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity (including an action
for specific performance of any covenant contained in the Loan Documents, or a
judgment on the Note either before, during or after any proceeding to enforce
this Deed of Trust).

Section 4.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Trustee, in its sole discretion, may
elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Grantor or others obligated under the Note and the other
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Beneficiary, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Beneficiary or Trustee in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

Section 4.4 Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.

Section 4.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment, (b) all notices of
any Event of Default or of Beneficiary’s or Trustee’s election to exercise or
the actual exercise of any right, remedy or recourse provided for under the Loan
Documents, and (c)any right to a marshalling of assets or a sale in inverse
order of alienation.

Section 4.6 Discontinuance of Proceedings. If Beneficiary shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Beneficiary
shall have the unqualified right to do so and, in such an event, Grantor and
Beneficiary shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Beneficiary thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

Section 4.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Beneficiary or Trustee
(or the receiver, if one is appointed) in the following order unless otherwise
required by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (i)trustee’s and receiver’s fees
and expenses, (ii) court costs, (iii) attorneys’ and accountants’ fees and
expenses, (iv) costs of advertisement, and (v) the payment of all ground rent,
real estate taxes and assessments, except any taxes, assessments, or other
charges subject to which the Mortgaged Property shall have been sold;

(b) to the payment of all amounts (including interest), other than the unpaid
principal balance of the Note and accrued but unpaid interest, which may be due
to Beneficiary under the Loan Documents;

(c) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Beneficiary in its sole discretion may
determine; and

(d) the balance, if any, to the payment of the persons legally entitled thereto.

Section 4.8 Letting of Mortgage Property. Trustee hereby lets the Mortgaged
Property to Grantor until the occurrence of an Event of Default upon the
following terms and conditions, to-wit: Grantor and all persons claiming or
possessing the Mortgaged Property by, through or under Grantor shall pay rent
therefor during said term at the rate of one cent ($.01) per month, payable
monthly upon demand, and shall surrender immediately peaceable possession of the
Mortgaged Property upon a default under the terms of this Deed of Trust.

Section 4.9 Occupancy After Foreclosure. The purchaser at any foreclosure sale
pursuant to Section 4.1(d) shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

Section 4.10 Additional Advances and Disbursements; Costs of Enforcement.

(a) If any Event of Default exists and is continuing, Beneficiary shall have the
right, but not the obligation, to cure such Event of Default in the name and on
behalf of Grantor. All sums advanced and expenses incurred at any time by
Beneficiary under this Section 4.9, or otherwise under this Deed of Trust or any
of the other Loan Documents or applicable law, shall bear interest from the date
that such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the Default Rate (as defined in the Loan Agreement),
and all such sums, together with interest thereon, shall be secured by this Deed
of Trust.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.

Section 4.11 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Beneficiary or Trustee to be deemed or construed to be a mortgagee in
possession of the Mortgaged Property, to obligate Beneficiary or Trustee to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. Grantor acknowledges and confirms that it has executed
and delivered to Beneficiary an Assignment of Rents and Leases of even date (the
“Assignment of Rents and Leases”), intending that such instrument create a
present, absolute assignment to Beneficiary of the Leases and Rents. Without
limiting the intended benefits or the remedies provided under the Assignment of
Rents and Leases, Grantor hereby assigns to Beneficiary, as further security for
the Indebtedness and the Obligations, the Leases and Rents. While any Event of
Default exists, Beneficiary shall be entitled to exercise any or all of the
remedies provided in the Assignment of Rents and Leases and in Article 4 hereof,
including the right to have a receiver appointed. If any conflict or
inconsistency exists between the assignment of the Rents and the Leases in this
Deed of Trust and the absolute assignment of the Rents and the Leases in the
Assignment of Rents and Leases, the terms of the Assignment of Rents and Leases
shall control.

Section 5.2 No Merger of Estates. So long as any part of the Indebtedness and
the Obligations secured hereby remain unpaid and undischarged, the fee and
leasehold estates to the Mortgaged Property shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in
Grantor, Beneficiary, any lessee or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Deed of Trust constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law with respect to the Personalty, Fixtures, Plans, Leases, Rents
and Property Agreements. To this end, Grantor grants to Trustee and Beneficiary,
a first and prior security interest in the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements and all other Mortgaged Property which is personal
property to secure the payment of the Indebtedness and performance of the
Obligations, and agrees that Beneficiary shall have all the rights and remedies
of a secured party under the UCC with respect to such property. Any notice of
sale, disposition or other intended action by Beneficiary with respect to the
Personalty, Fixtures, Plans, Leases, Rents and Property Agreements sent to
Grantor at least five (5) days prior to any action under the UCC shall
constitute reasonable notice to Grantor.

Section 6.2 Financing Statements. Grantor hereby irrevocably authorizes
Beneficiary at any time and from time to file in any filing office in any UCC
jurisdiction one or more financing or continuation statements and amendments
thereto, relative to all or any part of the Mortgaged Property, without the
signature of Grantor where permitted by law. Grantor agrees to furnish
Beneficiary, promptly upon request, with any information required by Beneficiary
to complete such financing or continuation statements. If Beneficiary has filed
any initial financing statements or amendments in any UCC jurisdiction prior to
the date hereof, Grantor ratifies and confirms its authorization of all such
filings. Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Beneficiary, and agrees that it
will not do so without Beneficiary’s prior written consent, subject to Grantor’s
rights under Section 9-509(d)(2) of the UCC. Grantor shall execute and deliver
to Beneficiary, in form and substance satisfactory to Beneficiary, such
additional financing statements and such further assurances as Beneficiary may,
from time to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder and Beneficiary may cause such
statements and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.

Section 6.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Grantor) and Secured Party
(Beneficiary) as set forth in the first paragraph of this Deed of Trust.

ARTICLE 7

CONCERNING THE TRUSTEE

Section 7.1 Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to select, employ and consult with counsel. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine. Trustee shall be entitled to reimbursement for actual,
reasonable expenses incurred by him in the performance of his duties hereunder.
Grantor shall, from time to time, pay the compensation due to Trustee hereunder
and reimburse Trustee for, and indemnify, defend and save Trustee harmless
against, all liability and reasonable expenses which may be incurred by him in
the performance of his duties, including those arising from the joint,
concurrent, or comparative negligence of Trustee; however, Grantor shall not be
liable under such indemnification to the extent such liability or expenses
result solely from Trustee’s gross negligence or willful misconduct hereunder.
Grantor’s obligations under this Section 7.1 shall not be reduced or impaired by
principles of comparative or contributory negligence.

Section 7.2 Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by him hereunder.

Section 7.3 Successor Trustees. If Trustee or any successor Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers and duties of Trustee. Such appointment may be executed by any authorized
agent of Beneficiary, and as so executed, such appointment shall be conclusively
presumed to be executed with authority, valid and sufficient, without further
proof of any action.

Section 7.4 Perfection of Appointment. Should any deed, conveyance or instrument
of any nature be required from Grantor by any successor Trustee to more fully
and certainly vest in and confirm to such successor Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

Section 7.5 Trustee Liability. In no event or circumstance shall Trustee or any
substitute Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any substitute
Trustee) in the exercise of the powers hereby granted or otherwise.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. Any notice required or permitted to be given under this
Deed of Trust shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 8.1). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth on the
first page of this Deed of Trust. Any communication so addressed and mailed
shall be deemed to be given on the earliest of (a) when actually delivered,
(b) on the first Business Day (as defined in the Loan Agreement) after deposit
with an overnight air courier service, or (c) on the third Business Day after
deposit in the United States mail, postage prepaid, in each case to the address
of the intended addressee, and any communication so delivered in person shall be
deemed to be given when receipted for by, or actually received by, Beneficiary
or Grantor, as the case may be. If given by telecopy, a notice shall be deemed
given and received when the telecopy is transmitted to the party’s telecopy
number specified in the Loan Agreement and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 8.1. Any party may designate a
change of address by written notice to the other by giving at least ten
(10) days prior written notice of such change of address.

Section 8.2 Covenants Running with the Land. All Obligations contained in this
Deed of Trust are intended by Grantor, Beneficiary and Trustee to be, and shall
be construed as, covenants running with the Mortgaged Property. As used herein,
“Grantor” shall refer to the party named in the first paragraph of this Deed of
Trust and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Beneficiary has or will consent to
any such conveyance or transfer of the Mortgaged Property). All persons or
entities who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Loan Agreement and
the other Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Beneficiary.

Section 8.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Beneficiary deems appropriate to
protect Beneficiary’s interest, if Grantor shall fail to do so within ten
(10) days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans
and Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the collateral, and
(d) while any Event of Default exists, to perform any obligation of Grantor
hereunder; however: (1) Beneficiary shall not under any circumstances be
obligated to perform any obligation of Grantor; (2) any sums advanced by
Beneficiary in such performance shall be added to and included in the
Indebtedness and shall bear interest at the Default Rate; (3) Beneficiary as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

Section 8.4 Successors and Assigns. This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary and Grantor and their respective successors
and assigns. Grantor shall not, without the prior written consent of
Beneficiary, assign any rights, duties or obligations hereunder.

Section 8.5 No Waiver. Any failure by Trustee or Beneficiary to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be deemed to be a waiver of same, and Trustee or Beneficiary
shall have the right at any time to insist upon strict performance of all of
such terms, provisions and conditions.

Section 8.6 Subrogation. To the extent proceeds of the Note have been used to
extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Beneficiary shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Beneficiary.

Section 8.7 Loan Agreement. If any conflict or inconsistency exists between this
Deed of Trust and the Loan Agreement, the Loan Agreement shall govern.

Section 8.8 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations, Beneficiary, at Grantor’s expense,
shall release the liens and security interests created by this Deed of Trust or
reconvey the Mortgaged Property to Grantor.

Section 8.9 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Beneficiary.

Section 8.10 Limitation on Liability. Grantor’s liability hereunder is subject
to the limitation on liability provisions of Article 13 of the Loan Agreement.

Section 8.11 Obligations of Grantor, Joint and Several. If more than one person
or entity has executed this Deed of Trust as “Grantor,” the obligations of all
such persons or entities hereunder shall be joint and several.

Section 8.12 Governing Law. This Deed of Trust shall be governed by the laws of
the State of Missouri.

Section 8.13 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.14 Counterparts. This Deed of Trust may be executed in counterparts,
all of which counterparts together shall constitute one and the same instrument
(and original signature pages and notary pages from each counterpart may be
assembled into one original document to be recorded).

Section 8.15 Incorporation of Loan Documents. The provisions contained in each
Loan Document are incorporated herein by reference.

2

EXECUTED as of the date first above written.

NNN VF 7777 BONHOMME AVENUE, LLC,
a Delaware limited liability company

          By:   NNN 2003 VALUE FUND, LLC,     a Delaware limited liability
company,
 
  Sole Member  

 
  By:   TRIPLE NET PROPERTIES, LLC,

a Virginia limited liability company,
Manager

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


ACKNOWLEDGEMENT

                 
STATE OF CALIFORNIA
    )                 )SS.

COUNTY OF ORANGE
    )          

On October 19, 2007, before me, P.C. Han, Notary Public, personally appeared
Richard T. Hutton, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that his signature on the instrument the
person, or the entity upon behalf of which person acted, executed the
instrument.

WITNESS my hand and official seal.

/s/ Phil C. Han
(Signature of Notary)

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

My Commission Expires:
June 25, 2011

3